Exhibit 10.3.2

 

GEOVAX, INC.

SALARY DEFERRAL AGREEMENT

 

 

This Salary Deferral Agreement (the “Agreement”) is entered into as of April 25,
2016 by and between GeoVax, Inc., a Georgia Corporation (the “Company”), and
Harriet L. Robinson (the “Employee”).

 

Whereas, the Company and Employee recognize that it is in the best interests of
the Company, its shareholders, and its collective Employees to conserve the
Company’s cash resources; and

 

Whereas, as part of its cash conservation measures, the Company is asking
certain of its employees to accept salary reductions and/or deferrals;

 

Whereas, Employee currently is currently earning an annualized gross salary of
$265,750 (“Base Salary”), which has been previously reduced by 50% to $132,875,
based on Employee’s reduction of her time devoted to the Company’s business;

 

Now, therefore, the parties hereby agree as follows:

 

1.

Salary Deferral.

  Employee agrees to accept a deferral of 50% of her remaining Base Salary as
previously reduced, which amount will be accrued and paid to Employee as
described below.

 

2.

Discontinuance of Salary Reduction and/or Deferral

  Employee’s Salary Deferral pursuant to this Agreement shall end upon the
earlier of (i) a significant event (to include financing, corporate partnership,
etc., as determined by the Company), or (ii) December 31, 2016 (the
“Discontinuance Date”).

 

3.

Payment of Accumulated Deferred Salary.

  At the Discontinuance Date, the Company in its sole discretion will determine
the form of payment to be made to Employee for the accumulated Deferred Salary.
Such payment may be made in cash, in the form of Company Stock, or in a
combination of cash and stock.

 

 

ACCEPTANCE

       

Employee

   

Date

                     

Agreed:

         

GeoVax, Inc.

       

By:

     